 LOCAL 11, BRICKLAYERS, MASONS & PLASTERERS, ETC.373Local 11, Bricklayers,Masons and Plasterers International Unionof America, AFL-CIO [Cooper and Craib, Inc.]andWalter A.Love.Case No. 3-CB-632. September 4, 1963DECISION AND ORDEROn May 2, 1962, Trial Examiner Sidney Sherman issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had, engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Interme-diate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings,2 conclusions,and recommendations, with the following modifications.1.We agree with the Trial Examiner, for the reasons set forth inthe Intermediate Report, that the Respondent Union violated Section8(b) (2) and (1) (A) of the Act by attempting to cause Cooper andCraib, Inc., hereinafter also called the Company, to discharge WalterA. Love in violation of Section 8 (a) (3) of the Act.2.We also agree with the Trial Examiner's conclusion that the Re-spondent Union engaged in unfair labor practices within the meaningof Section 8(b) (2) and (1) (A) of the Act by causing the Company,on December 27, 1962,3 to discharge Love in violation of Section8 (a) (3) of the Act.However, in so finding, we rely only on thefollowingreasons.Walter Love was employed as a bricklayer by the Company earlyin October 1962.Although a member of the Respondent, Love wasthen delinquent in his dues and, in November, his membership wasterminated for that reason.On December 26, the Respondent's busi-1Since no exceptions were filed to rulings of the Trial Examiner on procedural matters,we need not consider thems The Respondent has excepted to credibility findings made by the Trial ExaminerAsit is the Board's established policy not to overrule a Trial Examiner's resolutions withrespect to credibility unless, as is not the case here,the clear preponderance of all therelevant evidence convinces us that the resolutions were incorrect, we find insufficientbasis for disturbing the Trial Examiner's credibility findings.Standard Dry Wall Prod-ucts, Inc.,91 NLRB 544, enfd. 188 F. 2d 362 (C.A 3)3Unless otherwise specified,all dates are in 1962.144 NLRB No. 40. 374DECISIONS OF NATIONALLABOR RELATIONS BOARDness agent, Burke, delivered a letter to the Company's president, Craib,which stated that Love had been dropped by the Respondent forfailure to pay his dues and, as a nonmember, "he does not belong onthe job. If your company continues to employ this man, our union isnot responsible for the actions of its members." 4Craib refused todischarge Love, and when Love appeared on the job the followingday, Respondent's steward, LaSpina, told Bierschmitt, the Company'smason foreman,5 that the bricklayers refused to work unless Love weredischarged.Thereupon, Bierschmitt terminated Love's employmentand the other bricklayers returned to work.While the actual discharge was prompted by the bricklayers' refusalto work with Love, we agree with the Trial Examiner that the Re-spondent was responsible for inducing the work stoppage.Respond-ent's letter of December 26 to the Company clearly expressed a threatof unlawful conduct unless Love were removed from the job.' At thesame time, Burke verbally warned Craib that the bricklayers mightquit work if Love remained on the job, and this warning was coupledwith a threat that if Craib took no action with regard to Love,Burke would attend to the matter in his own way. Both Burke andLaSpina admitted that in a telephone conversation on December 26,Burke informed LaSpina about the letter which he had just deliveredto Craib.Furthermore, on that same day, LaSpina told Love thatBurke had enjoined him (LaSpina) and the other bricklayers fromworking if Love appeared for work on the next day.Also, late onDecember 26, LaSpina intimated to Bierschmitt that the men wouldnot work with Love on the 27th.On these facts we find that the Respondent, acting through Burkeand LaSpina, effectively caused the Company to discharge Love.Burke's telling the steward about the letter he had given Craib clearlyamounted to an instruction to the steward not to work with Love andso to instruct the employees; and LaSpina, as steward, could reason-ably have been expected to have transmitted this message.'Further-more, LaSpina's statement to Love confirmed Burke's instruction.Under these circumstances, we reject the Respondent's contentionthat the decision not to work with Love was a voluntary act of theemployees.84 The agreement between the Respondent and the Company did not contain a union-security provision.5Although Bierscbmitt was also a member of the Respondent, it is not disputed that hewas acting as an agent of the Company at all material times9 Associated General Contractors of Minnesota,Inc.,129 NLRB 399, 400.7CfH. E. Doyle and Jno.W. Russell,d/b/a Doyle and Russell,125 NLRB 571, 573.8In view of the events of December 20, LaSpina's statement to the other employees onDecember 27 that he was walking off the job"as an individual"is insufficient to establishthat he was not acting as an agent of the Respondent.It would be unrealistic to supposethat after the instruction of the preceding day, the other bricklayers would disassociateT.aSpina's action as an individual from his action as a steward.Cf.Doyle and Russell,supra. LOCAL 11, BRICKLAYERS, MASONS & PLASTERERS, ETC.ORDER375The Board adopts as its Order the Recommended Order of the TrialExaminer, except that paragraph 2 (d) thereof is modified to read : I"(d) Promptly (nail to said Regional Director signed copies of theAppendix for posting, the Company willing, at its jobsite at theRochester School for the Deaf, St. Paul Boulevard, Rochester, NewYork."UAs the conduct in issue here occurred solely at the Company's jobsite at the RochesterSchool for the Deaf, St. Paul Boulevard, Rochester, New York, and there is no indicationthat employees at the Company's other jobsites were aware of Respondent's unfair laborpractices, we shall not require posting at the other jobsites.Lawler's Cafeteria cf CateringCompany,138 NLRB 352, footnote 2.INTERMEDIATE REPORTThe charge herein was served upon the Respondent on December 26, 1962,1 thecomplaint issued February 25, 1963, and the case was heard before Trial ExaminerSidney Sherman in Rochester, New York, on April 3, 1963. The only issue litigatedwas whether the Respondent had violated Section 8(b)(1)(A) and (2) of the Actby attempting to cause, and causing, the discharge of Love.After the hearing abriefwas filed by the Respondent.Upon the entire record 2 and my observation of the witnesses, I adopt the followingfindings.I.THE BUSINESS OF THE COMPANYCooper and Craib, Inc., hereinafter called the Company, a New York corporationengaged in the construction business, during the 12-month period ending April 3,1963, caused to be transported from out-of-State points to jobsites within New YorkState goods and materials valued in excess of $50,000. It is found that the Companyis engaged in commerce within the meaning of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction herein.II.THE RESPONDENTLocal 11,Bricklayers,Masons and Plasterers International Union of America,AFL-CIO,herein called the Respondent,is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that on or about December 27, Respondent violated Sec-tion 8(b)(1)(A) and (2) of the Act by attempting to cause, and by causing, theCompany to discharge Love because he failed to maintain membership in Respondent.A. Sequence of eventsOn May 20, 1962, the Company became a party to a 2-year contract with Re-spondent.This contract contained no union-security provision. In August, Love,who had been a member of Respondent since 1946, gave the Respondent a check tocover 12 months' dues which were then owing. The check was not honored, and it1 All events herein occurred in 1962, unless otherwise stated.2The transcript of testimony taken herein is hereby ordered corrected as follows:1.Page 16, line 2-Change this line to read: "refused to approve the discharge ofLove on".2Page 26, line 18-Change "assume" to "ask you".3Page 52, line 9-Change "he" to "the union".4Page 53, line 16-Change "You" to "He".5Page 59, line 14--Change "now" to "not"6.Page 60, line 14-Change "did" to "didn't".7Page 79, line4-Insert"neither" after "that".8.Page 112, line 19-Change "he" to "you".9Page 162,line 12-Change "reserved"to "reversed".10.Page 163,line11-Strike "territory". 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDisundisputed that the Respondent never received the proceeds of the check andconsidered Love to be delinquent in his dues at all times here material, and that inNovember his union membership in Respondent was terminated for that reason.Meanwhile, early in October Love had been hired by the Company as a bricklayer,and until his discharge on December 27, was so employed in connection with theconstruction of a school building in Rochester.On December 18, Craib, theCompany's president,received a telephone call from Burke, Respondent's businessagent, who asked for the telephone number of the job on which Love was employed,and told Craib that Love had given a bad check for his dues.The next day Burkecalled the job and spoke to Bierschmitt,the Company'smason foreman,and Love'simmediate supervisor,notifying him of Love's loss of union membership.There isconflicting testimony,which will be considered in detail later,as to whether Burkeat that time asked Bierschmitt to discharge Love.At any rate it is clear that onthe same day Bierschmitt reported this conversation to Love and Craib.BetweenDecember 20 and 26,3 Love voluntarily absented himself from work pending effortsto regain his union membership.On December 21, Bierschmitt asked Craib what to do if Love reported for workon December 26 (the next workday) .4Craib answered that Love should be per-mitted to work unless the other bricklayers refused to work with him.Althoughunsuccessful in his efforts to regain his good standing as a member of the Respond-ent,Love returned to work on December 26. Bierschmitt reported this fact toBurke, who later that day handed Craib a letter signed by Burke, reading as follows-COOPER&CRAM CO.DEAR SIRS:Mr Walter Love gave a bad check for his dues and the resultsare that after waiting some time for him to straighten this matter out he wasdropped for nonpayment of dues. It has always been an understanding betweenthe contractors and our union that if a man is a nonmember or a droppedmember,he does not belong on the job. If your company continues to employthisman,our union is not responsible for the actions of its members.Conflicting evidence as to the ensuing discussion of this letter between Burke andCraib will be considered below.However, it is agreed that on December 26, Craibtook no action pursuant to that letter but,when Love reported for work the nextday, Bierschmitt discharged him, in compliance with Craib's prior instructions, be-cause of the refusal of the other bricklayers to work with Love.B.DiscussionAttempt To CauseBurke admitted that on December 26, he handed Craib the letter, quoted above,announcing Love's ouster by Respondent,citing an alleged understanding betweencontractors and Respondent that nonmembers of Respondent did "not belong onthe job," and disclaiming responsibility for the actions of Respondent'smembers ifthe Company continued to employ Love.While Burke denied that he was seekingthereby to cause Craib to discharge Love, he was unable to offer any other plausibleexplanation of his reason for delivering such a letter to Craib.5Craib testified that, after reading the letter,he announced that he could notdischarge Love, whereupon Burke retorted that he would "go at it [his] way."Burke,however, denied that there was any such interchange.Itwas patent from Burke's testimony and demeanor that he was attempting byequivocation to avoid the plain language and meaning of the letter,which to anyonein Craib's position could have. constituted nothing other than a request for Love'sdischarge(and I credit Craib's testimony that he so regarded it).Even if one wereto credit Burke that he did not intend such a request,there is no evidence that suchintention was conveyed to Craib.Obviously,the fact that Burke may have enter-tained some secret,unexpressed intent contrary to the plain language of the lettercannot avail to alter its legal effect.In any event,I do not credit Burke either as to3 There were only two workdays during that period-December 20 and 21.Decem-ber 22 and 23 fell on Saturday and Sunday,respectively.There was no work on De-cember 24 and 25 because of the holiday.4See preceding footnote.5 Burke testified that his purpose In delivering the letter was only to "avoid any troubleon the job," explaining that he anticipated that the other bricklayers might refuse to workwith Love because of his dues delinquency,and that he so informed Craib.When pressedto state what he wanted Craib to do to avoid such a contingency,Burke answered onlythat"as an employer that wouldbe [Craib's]decision " LOCAL 11, BRICKLAYERS, MASONS & PLASTERERS, ETC.377the purpose of the letter or as to the ensuing discussion thereof, and find that thepurpose and effect of the letter was to exert pressure on Craib to discharge Love be-cause of his loss of membership in Respondent, and that, when Craib refused to yieldto this pressure, Burke warned that he would attend to the matter in his own way.6I find further that by the foregoing conduct Burke attempted to cause Love's dis-charge for discriminatoryreasons,and that the Respondent thereby violated Section8(b) (1) (A) and (2) of the ACt.7There remains to be considered another alleged attempt by Respondent to causeLove's discharge.Bierschmitt testified that on December 19 Burke, after notifyinghim of Love's lossof membership in Respondent, declared that Bierschmitt (whowas a member of Respondent) and other members of Respondent should not workwith Love and demanded that he be laid off.8While Burke somewhat equivocally 9denied making such a demand, he admitted that he told Bierschmitt on December 19of Love's membership status; that when Bierschmitt asked Burke what to do aboutit,he replied, "I think you know what you should do"; and that, when Bierschmittasked whether he should lay Love off, Burke replied that it was up to Bierschmitt.Even if I were to credit Burke, I would find here at least an implied request forLove's discharge. In any case, in view of the equivocal nature of Burke's contra-diction of Bierschmitt, and in view of Burke's deficiencies as a witness, and as I havealready found that only a week later he requested Craib to discharge Love, I creditBierschmitt la rather than Burke, and find that on December 19 Burke expresslyrequestedLove's discharge and that the Respondent thereby violated Section8(b)(1)(A) and (2) of the Act.C. The dischargeThere was no contradiction of the testimony of Bierschmitt, and I find, that hedischarged Love on December 27 because of the refusal of the other bricklayers towork with him, and it is conceded by Respondent that such refusal was due to Love'sfailure to maintain his good standing as a member of Respondent. It follows that,by discharging Love for such a reason (absent any union-security clause in its con-tract), the Company violated Section 8(a)(3) of the Act, and that the Respondentmust be deemed to have violated Section 8(b)(1) (A) and (2) of the Act if re-sponsibility for the work stoppage which precipitated the discharge may be imputedto it.The determination of this point depends on the resolution of conflicting testi-mony concerning certain events immediately preceding, and directly related to,Love's discharge.As already related, Love, after several days' leave, returned towork on December 26. Bierschmitt testified that on the same day LaSpina, theRespondent's steward on the school job, asked him what he intended to do aboute In refusing to credit Burke, I rely on demeanor considerations as well as the inherenti,plausibility and confusion of much of his testimonyMoreover, no reason was .eng-gested why Craib would want to testify falsely against the interest of RespondentSothe Respondent.7f'ositinental Baking Company, Inc.,128 NLRB 337. respondent contends in its briefthat there is no proof that Burke was authorized to request Love's dischargeHowever,Burke admitted that it was one of his duties to deal with disputes relating to the member-ship status of employees on a particular job, and that It was his purpose in delivering theletter, and his "duty," to prevent any "trouble" that might develop because of Love'smembership status. Aioreover, article VI, sectionIi,ofthe Respondent's constitution ein-powers business agents to deal with "any grievance" that arises on a job in any e-,cnt,ac there is no eizdence that Craib was put on notice that Burke's authority as businessagent did not extend to requesting the discharge of nonnienibers of Respondent, he wasJustified in inferring that Burke was acting within his authority8It is not disputed that Bierschmitt had the power to discharge Love.9When asked whether he requested Bierschmitt to lay Love off, Burke anesmered onlythat he did not "recollect" making such a request.10Respondent attacks Blei'ehmitt'- credibility on the ground that he sdmittmlly was a"friend" of Lore's.However, he was a15o a member of Hesponderit and La Spina, a wit-ne..s for Respondent, testified that several day, before Love's discharge Bierschmitt sug-gested that L aSpina, in his capacity as job steward, cause a work stoppage to force thedischarge of Love. -Moreover, Bierschmitt admitted that on Dccenther 26 he reported toBurke the fact that Love had come to work, which, under the circiinistances, could hardlyhe regarded as a friendly actUnder all the circumstances, I do not believe that liier-schmitt's friendly feelings toward Love transcended his loyalty to Respondent.Moreover,even if it be assumed that they did, I would still credit Bierschmitt against Burke, far thereasons set forth in the text, above. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDLove and told him that LaSpina did not think the other bricklayers would work withLove the next morning, and Love testified that on December 26, LaSpina told himthat Burke had enjoined LaSpina and the other bricklayers from working with Loveon the 27th.According to both Love and Bierschmitt,when Love appeared about8 the next morning, the bricklayers did in fact refuse to begin work,and LaSpinainformed Bierschmitt that they would not do so unless Love was discharged,where-upon Bierschmitt terminated Love's employment.LaSpina denied that on December 26 he indicated that there would be a workstoppage if Love came to work the next day.While admitting that on December 27he told Bierschmitt that the other bricklayers refused to work with Love, he ex-plained that this action was the culmination of the following events:Shortly before the time for starting work(8 a.m.), the other bricklayers askedLaSpina what to do aboutLove.Whenhe answered that "as an individual" hewould not work with Love, the others indicated that they were of the same mind, andauthorized him so to inform Bierschmitt,which he did.Both LaSpina and Burke denied that Burke instructed LaSpina not to work withLove.Bo, a bricklayer on the school job, and a member of Respondent,ii testifiedthat on December 27, pursuant to an agreement reached the day before,he and theother bricklayers refused to work when Love appeared on the job and they learnedfrom LaSpina that Love had not been restored to good standing as a union member.In elaboration of the foregoing,Bo testified that: LaSpina was requested by thebricklayers on December 26 to ascertain Love's union status; LaSpina reportedshortly before 8 o'clock the next day at the school job that Love was still delinquent;Bo thereupon announced that he was not going to work; when LaSpina asked all thebricklayers 12 whether they were going to work,they voted not to work; and theyrefused to comply with Bierschmitt's order that they go to work.Bianchi, another of the bricklayers involved, testified that:on December 26, hav-ing learned from LaSpina of Love's delinquency,he told the other bricklayers andBierschmitt that he would not work the next day with Love; on December 27 therewas no discussion of the matter among the men; on that day they all reported to "theshanty" 13 a few minutes before 8, and at 8 o'clock(the regular starting time),in re-sponse to Bierschmitt's direction,started out of the shanty to go to the jobsite, and,seeing that Love was not going with them, they continued on to the jobsite; but ifLove had joined the other bricklayers,the witness would have refused to work.Thus, there were presented by these three witnesses as many different versions ofthe December 27 stoppage.According to LaSpina,he was consulted on December 27by the others about his intentions,and, when he announced that he would not workwith Love, the others agreed and authorized him so to inform Bierschmitt.However,according to Bo, it was LaSpina who consulted the others about their intentions,ratherthan the contrary,and according to Bianchi there was no consultation at all onDecember27, butonly on December 26.Moreover,Bianchi, unlike the other twowitnesses,would not even admit that the bricklayers manifested to Bierschmitt onDecember 27 their refusal to work with Love.14According to him, such refusalhad already been communicated to Bierschmitt the preceding day, and on the 27thall that happened was that the bricklayers left their headquarters in the shanty attheir regular starting time and continued on to their work stations when they sawthat Love was not with them.15It is clear from the foregoing that Bianchi, in his zeal to exonerate the Respondent,was unwilling to concede matters which were freely acknowledged by Respondent'sother witnesses.Accordingly,I can place no reliance on his testimony.As for Bo,I do not credit his testimony insofar as it controverts LaSpina's admission that onDecember 27 the other bricklayers consulted him as to what action he proposed totake with regard to Love, and I credit LaSpina in this regard, as such testimonywas less favorable to the Respondent,whose witness he was.The question remains what weight to give to LaSpina's alleged disclaimer to thebricklayers that in refusing to work withLove,he was acting in his capacity as jobsteward.Assuming that he made such disclaimer,itwould be unrealistic to suppose11 It is undisputed, and I find, that all the bricklayers on the school job, other thanLove, were on December 27 members of Respondent in good standing.12Presumably, not including Love.13 This was the place where the men regularly reported before starting work14LaSpina's admission that he told Bierschmitt that the bricklayers would not workwith Love was corroborated by Dnistran, the Company's "carpenter superintendent" anda member of a carpenters' union.1sBianchi would not even admit at first that his decision not to work with Love wasrelated to his dues delinquency. LOCAL11, BRICKLAYERS,MASONS &PLASTERERS,ETC.379that the other bricklayers would disassociate LaSpina's action as an individual fromhis action as a steward, when such action, as here, fell within the area of his duties assteward.Paragraph 21 of the contract then in effect between the Respondent and theCompany provides as follows:The job steward shall blow a whistle at starting and quitting time.The stewardshall blow the whistle and men shall leave the shanty at starting time.There is no evidence that on December 27 LaSpina gave the other bricklayers anysignal to start work, and, under the circumstances the inference is warranted that hedid not.Moreover, even if he did, his own announced refusal to start work, whetherprofessing to act in his individual or official capacity, would effectively countermandany suchsignal.Accordingly, even if one accepts LaSpina's version of the events of December 27,the conclusion would be inescapable that, by reason of his authority as job steward,LaSpina's refusal to work with Love was necessarily regarded by the other brick-layers as union, rather than individual, action, and that the Respondent was thereforeresponsible for the work stoppage.16There is, moreover, ample basis for inferring that LaSpina or Burkeexpresslyinstructed the other bricklayers not to work with Love.The basis for such inferenceconsists in (1) Burke's admitted warning to Craib on December 26 that the bricklayersmight quit work if Love remained on the job, coupled with his threat that, if Craibtook no action with regard to Love, Burke would attend to the matter in his own way;(2) Love's testimony that on December 26 LaSpina told him that Burke's orders werethat if Love came to work the next day, LaSpina and the other men were not towork with him; and (3) Bierschmitt's testimony that on the same day LaSpinaintimated to him that the men would not work with Love on the 27th. I credit (2) and(3), notwithstanding LaSpina's denials, since his demeanor did not impress me asfavorably as that of Love and Bierschmitt, and since (2) and (3) are consistentwith each other and with (1), which is not controverted.Accordingly, I find thatLaSpina on December 27, pursuant to Burke's instructions, not only, as he admitted,announced his own refusal to work, but also directed the other bricklayers not towork with Love.It is concluded, therefore, that Respondent caused Love to be discharged onDecember 27 because of his ouster as a member of Respondent, and that Respondentthereby violatedSection 8(b) (1) (A) and (2) of the Act.ProceduralMattersAt the close of the hearing the Respondent moved to dismiss the complaint on thegrounds,inter alia,that (1) there was a fatal variance between the charge and thecomplaint, and (2) the charge was prematurely filed in that it antedated Love's dis-charge. I denied these motions and, as no reference thereto is made in Respondent'sbrief, they have presumably been abandoned.However, it may not be inappropriateto set forth the reasons for my rulings.The charge recites that the Respondent violated Section 8(b)(1)(A) and (2)of the Act in that "on or about December 19" it caused the Company to dischargeLove because his membership in Respondent was "terminated for reasons other thanhis failure to tender the periodic dues and the initiation fees uniformly required as acondition of membership" in the Respondent.The charge further alleges illegalrestraint and coercion of employees by the foregoing and "other acts and conduct."The complaintallegesin effect that the Respondent violated Section 8(b)(1)(A) and(2) of the Act in that since on or about December 27, it has caused and attemptedto cause the Company to discharge Love, and refuse to reinstate him, because "hefailed to maintain membership in Respondent."While the complaint, unlike thecharge, does not specify the reason for Love's loss of membership, that fact does not16Even the mere fact that LaSpina condoned the decision of the other bricklayers wouldsuffice to implicate the Respondent. Section 4 of the agreement between Respondent andthe Company prescribes a procedure for resolving any differences between the parties andprovides that "all work shall continue without interruption" pending resort to such pro-cedureAs such procedure had not been invoked here, it is clear that the work stoppageofDecember 27 was in breach of the foregoing clause, and it was the responsibility ofRespondent and its agents to prevent or terminate such stoppageAccordingly, LaSpina'sadmitted acquiescence in the stoppage, coupled with the failure of the Respondent to dis-avow or repudiate it, would in itself suffice to establish Respondent's responsibility there-forSee D LHarrison Company,134 NLRB 776, 785;Combustion Engineering, Inc,130 NLRB 184;South Texas Building Company,129 NLRB 971. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDrender the complaint fatally inconsistent with the charge. Insofar as the recordshows that the reason for Love's ouster from the Respondent was hisdues delinquency,there was at most here a variance between the proof and the allegation in the chargethat Love's membership was terminated for reasonsother than dues delinquency.However, as there was no applicable union-security clause here, the reason for Love'sloss of union membership was immaterial, and the reason given in the charge wastherefore mere surplusage. In view of this, and, in any event, in view of the limitedfunction of the charge,17 I find no fatal variance here.As for Respondent's contention that the charge was premature, it is true that it wasdated December 22, and filed on December 26, and alleged that Love had already beendischarged "on or about December 19," whereas he was not in fact discharged untilDecember 27, the day after he filed the charge.However, on December 19, Burke,as found above launched a campaign to secure Love's discharge.The issue thusposed is whether a charge alleging the unlawful causing of a discharge and "otheracts" of illegal restraint and coercion, which is filed after the initiation of efforts tocause such discharge, but I day before the actual discharge, is a premature allegationof unlawfully causing a discharge. In theFant Millingcase,supra,iathe Court heldthat it was proper for the Board to adjudicate unfair labor practices which werenot alleged in the charge, but which were (1) related to the unfair labor practicesalleged in the charge and (2) grew out of them while the proceeding was pendingbefore the Board.Here, there is no difficulty in finding that the allegation in thecomplaint of a union-caused discharge is sufficiently related to the charge.Thisis true even if one disregards the fact that the complaint alleges thesamesort ofviolation as is recited (albeit prematurely) in the charge, since it is proper to viewthe language of the charge (including the "other acts and conduct" clause mentionedabove) as broad enough to encompass any action by the Respondent tending to coerceLove in the exercise of his right not to maintain his membership in the Respondent,including any efforts by Respondent to secure his discharge.Thus viewed, thecharge, with its implicit allegation of an unlawful attempt to cause a discharge onDecember 19, would seem to bear sufficient kinship to the complaint, with its allega-tion of the accomplishment of such discharge a week later, as to meet the "relationship"test of theFant Millingcase.Moreover, as the December 27 discharge was theforeseeable culmination of the campaign launched on December 19 by Burke to securesuch discharge, I find that the unfair labor practices alleged in the complaint "grewout of" the events of Deember 19, at which the charge is manifestly directed.19IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYIthaving been found that the Respondent engaged in unfair labor practices inviolation of Section 8(b)(1) (A) and (2) of the Act, it will be recommended thatthe Respondent cease and desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.17A charge is not a pleading, its sole function being to set in motion the Board's in-vestigative machinery.SeeN L R B. v Pant Milling Company,360 U S 3011s See, also,Alto-Gravure,124 NLRB 1027, footnote 1 ;Jamel, Inc,129 NLRB 1191,1197, footnote 11.1eAlthough Respondent's brief makes no reference to, the motion discussed in the textabove, it does cite the erroneous reference in the charge to a discharge "on or about Decem-ber 19," as militating against Love's credibility.However, at the time of the executionof the charge (December 22), Love knew that Burke was seeking his discharge, had takenleave from his job, and had made unsuccessful efforts to placate the RespondentHe maywell have believed on December 22 that he would not be allowed to return to work onDecember 26, the next working day.While this particular fear proved unjustified, theevents of that day, especially LaSpina's warning of a stoppage If he worked the next day,could only have served to confirm his apprehensions.Moreover, the Board's file indicatesthat the charge was filed early in the morning of December 26, presumably before Lovereported for work and learned that he would be permitted to work that day.Under all the circumstances, I am not convinced that Love acted in bad faith or fromany malicious motive LOCAL 11, BRICKLAYERS, MASONS & PLASTERERS, ETC.381It has been found that the Respondent unlawfully caused Love to be dischargedon December 27, 1962. I shall recommend that the Respondent:1.Notify the Company forthwith in writing that it has no objection to Love'semployment, and simultaneously serve a copy of such notice on Love.2.Make Love whole for any loss of earnings he may have suffered by reason ofthe discrimination against him by payment to him of a sum of money equal to thatwhich he normally would have earned in the employ of the Company, absent anydiscrimination, less his net earnings(Crossett Lumber Co.,8 NLRB 440, 497-498)during said period.Such net backpay shall be computed on a quarterly basis inthe manner established by the Board in F.W. Woolworth Co,90 NLRB 289, to-gether with interest at 6 percent per annum as provided inIsis Plumbing & HeatingCo., 138 NLRB 716.As the Respondent's unfair labor practices found herein go to the heart of theAct, it will be recommended that the order contain a broad injunction against anyform of restraint or coercion by the Respondent.Upon the basis of the above findings of fact, and upon the entire record, I adoptthe following:CONCLUSIONS OF LAW1.Cooper and Craib, Inc., is an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) of theAct.3At all times material herein James Burke and Guy LaSpina were agents ofthe Respondent, within the meaning of Section 2(13) and Section 8(b) of the Act.4.By attempting to cause, and causing, the Company to discharge Walter Lovefor discriminatory reasons, in violation of Section 8(a) (3) of the Act, the Respond-ent has violated Section 8(b)(1)(A) and (2) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Local 11, Bricklayers, Masons and Plasterers International Unionof America, AFL-CIO, its agents, officers, representatives, successors, and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause Cooper and Craib, Inc., to discriminate againstWalter Love or any other employee in violation of Section 8(a)(3) of the Act.(b) In any other manner restraining or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act:(a)Make Walter Love whole for any loss of earnings he may have sufferedbecause of the discrimination against him, in the manner set forth in the section ofthe Intermediate Report entitled "The Remedy."(b)Notify Cooper and Craib, Inc., immediately, in writing, that Respondent hasno objection to the employment of Walter Love, and simultaneously serve a copyof such notice upon Love.(c)Post at Respondent's office and meeting hall in Rochester, New York, copiesof the attached notice marked "Appendix." 20Copies of such notice, to be fur-nished by the Regional Director for the Third Region, shall, after being duly signedby an authorized representative of the Respondent, be posted immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutive days there-after in conspicuous places, including all places where notices to its members arecustomarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(d) Promptly mail to said Regional Director signed copies of the Appendix forposting, the Company willing, at its jobsites in Rochester, New York.211f this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. In the further event that the Board's Order Is enforced by a decree of aUnited States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order." 382DECISIONSCF NATIONALLABOR RELATIONS BOARD(e)Notify theRegional Directorfor the ThirdRegion,in writing,within 20 daysfrom the date of the receipt of this Intermediate Report, as to what steps theRespondent has taken to comply herewith 2121 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director,In writing,within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 11, BRICKLAYERS, MASONS AND PLASTERERSINTERNATIONAL UNION OF AMERICA, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT cause or attempt to cause Cooper and Craib, Inc., to discrimi-nate against Walter Love or any other employee,in violation of Section 8(a) (3)of the Labor Management Relations Act.WE WILL NOTin any other manner restrain or ;oerce employees in the exer-cise of the rights guaranteed by Section 7 of the aforenamed Act, except to theextent that such rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment,as authorized by Sec-tion 8 (a) (3) of that Act.WE WILL make Walter Love whole for any loss of pay he may have sufferedas a result of the discrimination against him.WE WILL notify Cooper and Craib, Inc., that we have no objection to theemployment of Walter Love, and we will serve him with a copy of such notice.LOCAL11, BRICKLAYERS,MASONS AND PLASTERERSINTERNATIONAL UNION OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FourthFloor,The 120 Building, 120 Delaware Avenue, Buffalo, New York, TelephoneNo. TL6-1782, if they have any question concerning this notice or compliance withits provisions.The Boeing CompanyandInternational Brotherhood of Electri-calWorkers,Local217, AFL-CIO, Petitioner.Case No. 27-RC-2317.September 5, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Clinton M.Elges.lThe Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The petitionwas filed on September 4, 1962,but was administratively dismissed by theRegionalDirectorThe dismissal was timely appealed to the Boardby the Petitioner, andon February 7, 1963, the Board directed the Regional Director to hold a hearingto resolvecertain factual Issues raised by the appeal.After the hearing was held, the RegionalDirector referred the case to the Board for decision.144 NLRB No. 47.